Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 1 of 6

FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA OCT 2 1 2020
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 18-118-BLG-SPW
Plaintiff,
VS. ORDER

DARRELL FRANKLIN HOLLIDAY,

Defendant.

 

 

Defendant Holliday moves the Court for compassionate release under 18
U.S.C. § 3582(c)(1)(A) in light of the COVID-19 outbreak. On February 21, 2020,
he was sentenced to serve 120 months in prison for federal drug offenses. See
Judgment (Doc. 82). His projected release date is April 14, 2027. See Inmate
Locator, www.bop.gov/inmateloc (accessed Oct. 20, 2020).

The Court notes that it lacks jurisdiction because Holliday’s direct appeal is
pending. See Notice of Appeal (Doc. 86); United States v. Najjor, 255 F.3d 979,
983 (9th Cir. 2001). Compassionate release should not be denied to a defendant
merely because he has exercised his right to appeal. The Court will consider
whether to provide an indicative ruling to the Court of Appeals. See Fed. R. Crim.

P. 37.
Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 2 of 6

As of October 19, 2020, three inmates and ten staff members at FMC Fort
Worth, Texas, where Holliday is incarcerated, currently test positive for the virus
or the disease. Six hundred ten inmates and six staff members have recovered, but
12 inmates died. See Interactive Map, www.bop.gov/coronavirus (accessed Oct.
20, 2020). As Fort Worth is a federal medical center, its inmate population is
generally more likely to be seriously affected by the virus and disease.

After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court
may reduce Holliday’s sentence if “extraordinary and compelling reasons warrant
such a reduction.” 18 U.S.C. § 3582(c)(1 (A)(i); see also U.S.S.G. §
1B1.13(1)(A). Any reduction must be consistent with the corresponding policy
statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t);
U.S.S.G. § 1B1.13(3) (Nov. 1, 2018).! A defendant’s medical condition may
constitute an “extraordinary and compelling reason.” See U.S.S.G. § 1B1.13 cmt.
n.1(A). Holliday must also show that he “is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13(2).

 

' The Court disregards the guideline’s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now “contrary to the statute.” Chevron,
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(1)(A) (authorizing court to act “upon motion of the defendant”); First Step Act of 2018,
Pub. L. No. 115-391, tit. VI, § 603(b)(1), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929-30 (9th Cir. 1993).
2
Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 3 of 6

Holliday meets the first prong of the guideline.” He and his family
experienced a terrible ordeal earlier this year. Holliday suffered COVID-related
pneumonia and a lengthy hospital stay including intubation. So far as anyone
knows at this point, his bout with severe illness will not permanently exempt him
from contracting COVID-19 or a related disease in the future. And he appears to
have several medical conditions that elevate his risk of developing severe illness if
he is reinfected with SARS-CoV-2. Heart failure, see Medical Records (Doc. 92-
1) at 43, and obesity, see id. at 5, will increase a person’s risk of developing severe
illness. Other conditions, including hypertension, type I diabetes, see Medical
Records (Doc. 92-1) at 1, and asthma, if it is moderate to severe, may increase a
person’s risk. See Centers for Disease Control, People with Certain Medical
Conditions, https://www.cdc. gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (accessed Oct. 20, 2020).

The United States asserts that Holliday is able to provide a reasonable level
of self-care. See U.S. Resp. (Doc. 95) at 8-10; Resp. Ex. (Doc. 95-1) at 1. But

even if an inmate can provide self-care when he is not infected with SARS-CoV-2,

 

2 Holliday presents a legal question involving medical evidence. An affidavit from
someone qualified to understand his individual medical conditions and explain how they relate
them to COVID-19 would be helpful. Medical records are frequently more illuminating than a
defendant’s description of his medical condition, but the Court is not an expert at interpreting
medical records.

3
Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 4 of 6

the conditions identified by the CDC will “substantially diminish[] the ability of
the defendant to provide self-care within the environment of a correctional
facility,” U.S.S.G. § 1B1.13 cmt. n.1(A), if the inmate is exposed to the virus or
incurs the disease. Further, a prisoner who has Holliday’s conditions cannot
choose for himself to limit his interactions with fellow inmates or staff or take
other protective or hygienic measures against the virus. Nor is it realistic for courts
to condition relief on the existence of an emergency at the defendant’s facility.
When the virus is active in a facility, it is already too late for compassionate
release. Even releasees who appear to be healthy must be quarantined to avoid
placing the community at risk, and the releasee is of course more likely to become
ill when the virus has already entered a facility. Cf U.S.S.G. § 1B1.13(2). For
these reasons, Holliday’s medical conditions are extraordinary and compelling
facts that could warrant his release.

But Holliday’s medical conditions alone do not persuade the Court that
release is appropriate. Although the Court varied downward from the career
offender enhancement, see Statement of Reasons (Doc. 83) at 4 § VIII, it still
found that a sentence of 120 months was sufficient, but not greater than necessary,
to meet the objectives of 18 U.S.C. § 3553(a). At this point, Holliday has been

incarcerated for about two years. Even if the career offender enhancement had not

4
Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 5 of 6

applied, his advisory guideline range would have been 63 to 78 months—well over
two years. See Statement of Reasons at 4 § VIII.

Holliday’s record includes four felony drug-related offenses and numerous
misdemeanor convictions, all involving some evidence of drug use or
“intoxication.” See Presentence Report |] 35-44; see also id. J 49-55.° Despite
attempts to address his serious substance abuse problem, see, e.g., id. J] 82-83, 85,
87-89, and even when his freedom depended on his doing so, see, e.g., id. | 44
paras. 2-4, he continued to use and traffic, feeding the same addiction in others
that he cannot stop in himself. His history plainly demonstrates that he will use
and traffic in drugs when he is released. He might find ways to use his time in
prison to his advantage, but unless and until he learns to live within the law, he is a
danger to his community. See U.S.S.G. § 1B1.13(2).

Holliday’s medical conditions, his emotionally and physically painful
hospitalization, the fear it might be repeated, and the addiction that landed him in
prison all warrant compassion. He did nothing to deserve these things, yet he must
deal with them. But his way of dealing with his addiction brought harm to others.

His medical conditions and the pandemic do not warrant his release.

 

3 An arrest on J uly 20, 1989, is omitted here as the description of events does not support
probable cause for arrest. See Presentence Report § 48.

5
Case 1:18-cr-00118-SPW Document 98 Filed 10/21/20 Page 6 of 6

Accordingly, IT IS ORDERED that Holliday’s motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 91) is DISMISSED for lack of
jurisdiction and, under Fed. R. App. P. 37, would be DENIED.

i i
DATED this o7/ ‘day of October, 2020.

rr

“Susan P. Watters
United States District Court
